Title: From Thomas Jefferson to Joshua Dodge, 3 June 1823
From: Jefferson, Thomas
To: Dodge, Joshua,Oxnard, Thomas


                        Messrs Dodge & Oxnard
                        
                            Monto
                            June 3. 23.
                        
                    I now as usual make my annual application for  supplies of wine Etc as noted below. according to arrangement with your mr Dodge on his late acceptable visit to me instead of remitting a bill for the conjectural amt as heretofore I shall pay on demand your draught for the actual amount in favor of mr P. P. F. Degrand or any other person you may think proper: and I pray you to forward these articles in all September to avoid both the summer heats & Winters cold. I salute you with great esteem and respect.
                        
                    Th:J.redLedanon wine100. bottles red wine of Bergasse200.Muscat de Rivesalt100.white wine of Limoux50Virgin oil of Aix36Maccaroni80℔brandy60. gallsAnchovies12. bottlesfor Th:J. & Th:J. as follows.b. T.1frLedanon100.=150b.fClaret100.=100100 =100Muscat50=87½50 =87½Limoux25=50.25 =50.Oil24=4812 =24Maccaroni50℔=17½30 =10½brandy30. gs=90.30 =90Anchovies12. b=15DD67.88 = 362.104.69=55867.88172.57inclosed by duplicates to P. P. F. Degrand Boston to be forward at his discretion to mr Dodge if in this country, or to Dodge & Oxnard in Marseilles or one to each.